Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 10/29/2021.
Claim 1 has been canceled.	
Claims 2-21 have been added.
Claims 2-21 are pending.

Priority
2.	This application is a Continuation of 16/434,963 (Patent US 11,068,498), which was filed on 06/07/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 05/25/2022 and 05/25/2022 comply with the provisions of M.P.E.P. 609. The examiner has considered it.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


6.	Claims 2-4, 6-11, 13-18 and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawashima (US 20140298417).
Claim 2:
	Kawashima suggests a system comprising: one or more computer processors; one or more computer memories; and a set of instructions incorporated into the one or more computer memories, the set of instructions configuring the one or more computer processors to perform operations for deleting an electronic data file, the operations comprising: receiving a request to perform the deleting of the electronic data file [Par 61, 62, 57 and 69 (“Shared address book area 302” is external  system. Deleting address information from area 302)]; and based on a determination that transformed data [Par 45 and 48 (Encryption of address information is equivalent to transformation of data)] associated with the electronic data file has been imported by an external system, sending a request to the external system to delete the transformed data [Par 61, 62, 57 and 69 (“Shared address book area 302” is external  system. Deleting address information from area 302)].
anticipated by Kawashima (US 20140298417).
Claim 3:
	Kawashima suggests wherein the transformed data was transformed from a format used by the electronic data file into a format used by the external system [Par 45 and 48 (Encryption of address information is equivalent to transformation of data)].
Claim 4:
	Kawashima suggests wherein the transformed data was generated by application of a transformation template to the electronic data file [Par 45 and 49 (Encryption algorithm and encryption key)].
Claim 6:
	Kawashima suggests performing the deleting of the electronic data file [Par 62 and 69].
Claim 7:
	Kawashima suggests wherein the performing of the deleting of the electronic datafile is based on a determination that a group of electronic data files is to be deleted, the group of
electronic data files including the electronic data file [Par 62 and 69].
Claim 8:
	Kawashima suggests detecting that a transformed electronic data file is associated with the electronic data file; and based on the detecting, deleting the transformed electronic data file [Par 45, 48, 62 and 69].
Claims 9-11:
Claims 9-11 are essentially the same as claims 2-4 except that they set forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claims 13-15:
Claims 13-15 are essentially the same as claims 6-8 except that they set forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claims 16-18:
Claims 16-18 are essentially the same as claims 2-4 except that they set forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.
Claims 20-21:
Claims 20-21 are essentially the same as claims 6-7 except that they set forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kawashima (US 20140298417) in view of Nessler (US 20030070083). 
Claim 5:
	The combined teachings of Kawashima and Nessler suggest wherein the transformation template was mapped to the electronic data file based on a file type associated with the electronic data file [Nessler: Abstract (Different document types are stored in different storage areas, which are then encrypted with different encryption algorithms)].
	         Both references (Kawashima and Nessler) taught features that were directed to analogous art and they were directed to the same field of endeavor, such as database management systems. It would have been obvious to one of ordinary skill in the art at the time the invention was made, having the teachings of Kawashima and Nessler before him/her, to modify the system of Kawashima with the teaching of Nessler in order to encrypt different document types using different encryption algorithms [Nessler: Abstract].
Claim 12:
Claim 12 is essentially the same as claims 5 except that it sets forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.
Claim 19:
Claim 19 is essentially the same as claims 5 except that it sets forth the claimed invention as a program product rather a system and rejected under the same reasons as applied above.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
11/02/2022

/HUNG D LE/Primary Examiner, Art Unit 2161